Citation Nr: 1536997	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-36 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities on a schedular basis.

2.  Entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By way of background, a July 2008 rating decision implemented the Board's May 2008 grant of service connection for residuals of a left knee injury.  The RO assigned a 30 percent rating, effective from June 13, 2003, to October 13, 2003, for left knee degenerative osteoarthritis, a 100 percent rating for left knee degenerative osteoarthritis, status post arthroplasty, from October 13, 2003, and, a 30 percent rating for left knee degenerative osteoarthritis, status post arthroplasty, from December 1, 2004.  The March 2009 rating decision denied TDIU benefits.

The claims were before the Board in July 2011.  At that time, the entitlement to an initial rating in excess of 30 percent for degenerative osteoarthritis of the left knee from June 13, 2003, to October 13, 2003, was denied.  The Board also remanded the claims of entitlement to an initial evaluation in excess of 30 percent for service-connected degenerative osteoarthritis of the left knee, status post arthroplasty, from December 1, 2004, and entitlement to a TDIU.  In a May 2014 decision, the Board denied entitlement to a rating in excess of 30 percent for left knee degenerative osteoarthritis, status post arthroplasty from December 1, 2004, and remanded the issue of entitlement to a TDIU to ensure compliance with the Board's July 2011 remand. 

The issues of entitlement to a total evaluation based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The Veteran's service-connected disabilities are a left knee disability evaluated as 30 percent disabling; bilateral hearing loss evaluated as 20 percent disabling; tinnitus evaluated as 10 percent disabling; and hypertension evaluated as 10 percent disabling; with a combined evaluation of 60 percent disabling.  

CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and a TDIU rating on a schedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that in a November 2008 letter, the appellant was informed of the information and evidence necessary to warrant entitlement to a TDIU.

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board also notes here that the issue of an increased rating on a schedular basis and the issue of a total rating based on individual unemployabilty on a schedular basis are being denied in this decision based on application of law.  Under such circumstances, it is arguable that VCAA notice requirements do not apply. Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues of entitlement to a TDIU on a schedular basis.

The issue of a total rating based on unemployability due to service-connected disabilities remains on appeal.  Such a total rating may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The Veteran has several service-connected disabilities, and was awarded a temporary total disability evaluation from October 13, 2003, to December 1, 2004, related to the service-connected knee disability.  That disability has otherwise now been evaluated as 30 percent disabling under the rating schedule.  Bilateral hearing loss has been evaluated as 20 percent disabling since April 14, 2005.  Tinnitus has been evaluated as 10 percent disabling since that date as well.  Hypertension has been evaluated as 10 percent disabling since March 15, 2005.  This is the extent of the schedular evaluations, which have been evaluated as 60 percent disabling when combined, at most, since April 14, 2005.  As no service-connected disability has been rated 60 percent or higher, and the combined evaluation has never been 70 percent or more, under the 38 C.F.R. § 4.16(a) criteria outlined above, the Veteran does not meet the schedular criteria for a schedular TDIU rating.  Consequently, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), is not warranted, and must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Discussion of further factors for consideration follows in the remand below.


ORDER

Entitlement to TDIU on a schedular basis is not warranted.  To that extent, the appeal is denied


REMAND

The matter has been remanded twice to have the AOJ consider whether referral of the matter of TDIU on an extraschedular basis was warranted.  In the latest AOJ adjudication, extraschedular referral was considered, but not undertaken.  

The Veteran filed for service connection of a left knee disability in 2003, and was awarded Social Security Administration (SSA) disability benefits at that time.  The associated records reflect assessment of severe arthritis of the left knee, and that the Veteran had a total knee arthroplasty in October 2003.  He stopped working around that time, and last worked as a custodian  See VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.   

In June 2011, the Board remanded the matter to obtain medical evidence related to the cumulative impact of the Veteran's service connected disabilities.  Examinations in August 2013 related to hypertension, bilateral hearing loss and tinnitus, largely resulted in no medical evidence indicating interference with substantially gainful employment.  Examination with respect to the left knee disability was unfruitful as well was due to the examiner's inability to offer an opinion without resort to speculation.  Nevertheless, the Board notes that subsequent legal precedent has held the factfinder, e.g., the Board, is not precluded from making the ultimate determination of employability even if there is no medical assessment of the cumulative impact of disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran's attorney requests that the Board remand the claim for referral of the matter to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16(b).  He cites to a June 7, 2012, Affidavit from the Veteran, in which the Veteran relates an inability to walk unassisted without the use of a cane due to the left knee, as well as an inability to sit for any extended period of time due to knee pain.  The Veteran also noted that in the course of his last gainful employment, he had largely done manual tasks requiring "lifting and moving all types of things and required walking stairs."  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director of Compensation for extra- schedular consideration.  38 C.F.R. § 4.16(b).  

In the instant case there is evidence to suggest that the severity of the Veteran's service-connected left knee is sufficient to warrant referral for extra-schedular consideration under 38 C.F.R. § 4.16(b).   The Veteran was previously employed as a custodian in 2003, and quit to have his left knee replaced at that time.  His SSA records document that his left knee disability, at least in part, resulted in the award of that claim.  VA examination was equivocal, and the Veteran's affidavit suggests he is unable to secure substantially gainful employment, both sedentary and active, due to service-connected disability.   Thus submission of the issue of entitlement TDIU to the Director of Compensation for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim for a total disability rating based on individual unemployability on an extraschedular basis to the Director of Compensation for extraschedular consideration.

2.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


